Citation Nr: 1801955	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-04 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective prior to December 22, 2009, for service connection for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for coronary artery disease effective December 22, 2009.  

In June 2017, the Board remanded this matter to afford the Veteran a hearing.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, at the October 2017 hearing, the Veteran withdrew his appeal concerning the issue of entitlement to an effective date prior to December 22, 2009, for service connection for CAD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an effective date prior to December 22, 2009, for service connection for CAD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the October 2017 hearing, the Veteran withdrew his appeal concerning the issue of entitlement to an effective date prior to December 22, 2009, for service connection for CAD.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to an effective date prior to December 22, 2009, for service connection for CAD is dismissed.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


